Title: From George Washington to Alexander Spotswood, 26 March 1797
From: Washington, George
To: Spotswood, Alexander

 

Dear Sir,
Mount Vernon 26th Mar. 1797

Your letter of the 22d instant has been received, by which I find you have fixed the commencement of your journey to Kentucky to the 3d of next month. Although some passages in your letter lead me to conclude that mine to you of the first of Feby had got to hand, yet, as you have not acknowledged the receipt of it, I am left in doubt, and having a press copy thereof by me, I forward a duplicate from that.
To the Sentiments contained therein, relative to my land on rough creek, I have nothing to add. I thank you sincerely for your kind congratulations on my return to this place; and with every good wish, in which Mrs Washington unites for your prosperous journey and safe return; and with best regards for Mrs Spotswood and the family—I am—Your affecte friend and Humble Servant

Go: Washington

